[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. See Opinion and Judgment Entry. [DONOFRIO] (NADER) (O'NEILL)
(Donofrio, J., Retired, Seventh Appellate District, sitting by assignment.)
JURY TRIALS:
While Section 5, Article I of the Ohio Constitution sets forth the basic constitutional right to a trial by jury, it is well-settled that the General Assembly may expand upon that right through the enactment of a statute.
There is neither a constitutional right nor a statutory right to have factual issues decided by a jury in an action instituted by the state for the enforcement of laws relating to the operation of a solid waste disposal facility under R.C. Chapter 3734 and the control of water pollution pursuant to R.C. Chapter 6111.